IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-40605
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

CLEMENTE SANCHEZ-RODRIGUEZ,

                                           Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                         USDC No. M-01-CR-55-1
                          --------------------
                            February 21, 2002

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Clemente

Sanchez-Rodriguez (Sanchez) on appeal has moved for leave to

withdraw and has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967).    Sanchez has filed a letter in

response to counsel’s motion in which he moves to proceed pro se

on appeal.     Sanchez’s motion to proceed pro se is DENIED.     United

States v. Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998).

     Our independent review of the brief and the record discloses

no nonfrivolous appellate issue.    Accordingly, counsel’s motion

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-40605
                               -2-

for leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.   5TH CIR.

R. 42.2.